Citation Nr: 9901289	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-05 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound, Muscle Group V, left upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from July 1968 to February 
1970.

This appeal arose from an August 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the left upper arm gunshot wound 
residuals.  The veteran testified at a personal hearing in 
May 1996; in October 1996, a rating action was issued which 
increased the disability evaluation to 20 percent.

A motion for advancement on the docket was granted by the 
Board of Veterans' Appeals (Board) pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c) in January 1998.  In 
February 1998, the Board issued a decision which denied 
entitlement to an evaluation in excess of 20 percent for the 
veterans service-connected left upper arm gunshot wound 
residuals.

On August 11, 1998, a Joint Motion for Remand was filed with 
the Court of Veterans Appeals (Court), which requested that 
this issue be remanded for readjudication.  On August 17, 
1998, the Court issued an order which vacated the Boards 
decision which denied an evaluation in excess of 20 percent 
for the left upper arm gunshot wound residuals and remanded 
the case to the Board for readjudication consistent with its 
order.  Copies of the Joint Motion for Remand and the Courts 
Order have been placed in the claims folder.  The case was 
received and docketed at the Board in September 1998.

The veteran contends, in essence, that his left upper arm 
gunshot wound residuals are more disabling than the current 
disability evaluation would suggest.  He stated that he 
experiences intense, constant pain in the left arm, and he 
indicated that the use of his arm is limited.  Therefore, he 
believes that an increased evaluation is justified.

A review of the objective clinical evidence suggests that the 
veteran suffers from radial and ulnar nerve impairment 
associated with the left upper arm gunshot wound residuals.  
However, the RO never considered entitlement to a separate 
disability rating for a neurological disability associated 
with the gunshot wound residuals.  The Court has stated that 
separate and distinct manifestations from the same injury may 
warrant separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994); see also Bierman v. Brown, 6 Vet. App. 125, 
130 (1994).  

During the pendency of the veterans appeal, the regulations 
governing ratings for muscle injuries were changed, effective 
July 3, 1997.  The Court has clearly stated that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the instant case, a determination as to 
which regulations would be more favorable to the veteran was 
not made.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should review the record and 
determine whether the veteran is entitled 
to a separate disability evaluation for 
any neurological impairment associated 
with the service-connected gunshot wound 
residuals.  Any development deemed 
necessary to make this determination, 
including, but not limited to, further VA 
examinations, should be accomplished.  A 
complete rationale for any decision 
rendered should be provided.

2.  The RO should re-evaluate the 
veterans left, upper arm gunshot wound 
residuals in light of the old and the new 
criteria for rating muscle injuries, 
effective July 3, 1997.  See Karnas, 
supra.  Notice should then be given to 
the veteran.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  He is free to submit 
additional evidence and arguments relevant to the issues on 
appeal.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
